DETAILED ACTION
This office action is in response to the application filed on 03/30/2022. Claims 1-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-8 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sjӧberg (US 2021/0144384 A1).

Regarding claim 1, Sjӧberg discloses an image decoding method performed by a decoding apparatus, the method comprising: (Sjӧberg, paragraph 120 discloses block 1820, processor 1703 may, in response to the value of the syntax indicator, decode the first coded sample information using a picture header syntax element),
obtaining a flag for whether a Picture Header (PH) Network Abstraction Layer (NAL) unit including a PH for a current picture is present (Sjӧberg, paragraph 83 discloses sps_picture_header_enabled_flag equal to 1 specifies that one picture header NAL unit may be present in all access units in the CVS. sps_picture_header_enabled_flag equal to 0 specifies that there may be no picture header NAL units in the CVS),
 obtaining a Video Coding Layer (VCL) NAL unit including a slice header and slice data for a current slice in the current picture (Sjӧberg, paragraph 98 discloses a flag is decoded indicating picture header is used, decodes syntax elements T from a picture header, and uses said decoded values when a VCL NAL unit of that access unit; in addition paragraph 64 discloses when sps_picture_header_enabled flag equals 1, a picture header in an access unit contains the common_segment_header syntax information, which, as disclosed in paragraph 60, is repeated slice or tile level information for the current frame),
obtaining the PH based on the flag (Sjӧberg, paragraphs 126-127 and figure 19 flowchart, syntax indicator at step 1920 shows parsing a syntax indicating whether a picture header is present and step 1934 shows decoding using picture header syntax (“obtaining a PH… based on flag”),
and decoding the current picture based on the PH, the slice header and the slice data (Sjӧberg, paragraphs 32 and 94 discloses the decoder decodes a flag from a parameter set that specifies whether picture headers are used or not. The flag can be located in a sequence parameter set).

	Regarding claim 2, Sjӧberg discloses the method of claim 1, wherein when the flag represents that the PH NAL unit is present, the PH is obtained from the PH NAL unit (Sjӧberg, paragraph 94 discloses the decoder decodes a flag from a parameter set that specifies whether picture headers are used or not. The flag can be located in a sequence parameter set),
and when the flag represents that the PH NAL unit is not present, the PH is obtained from the VCL NAL unit including the slice header and the slice data (Sjӧberg, paragraph 98 discloses a flag is decoded indicating picture header is used, decodes syntax elements T from a picture header, and uses said decoded values when a VCL NAL unit of that access unit).

	Regarding claim 4, Sjӧberg discloses the method of claim 1, wherein when the flag represents that the PH NAL unit is not present, PH NAL units are not present for all pictures in a Coded Video Layer Sequence (CLVS) including the current picture (Sjӧberg, paragraph 83 discloses that when sps_picture_header_enabled_flag is zero there may be no picture header NAL units in the Coded Video Sequence).

	Regarding claim 5, Sjӧberg discloses the method of claim 4, wherein when the flag represents that the PH NAL unit is not present, picture headers for all the pictures in the CLVS are included in VCL NAL units including slice headers of all the pictures (Sjӧberg, paragraph 98 discloses If the flag was decoded to a second value, the decoder deduces that there may be a picture header present in every access unit in the coded video bitstream. The decoder decodes a set of syntax elements T from a picture header for a picture of an access unit and uses the decoded values of the set T when decoding a VCL NAL unit of that access unit, where the set T contains the same syntax elements as the set S).

	Regarding claim 6, Sjӧberg discloses the method of claim 1, wherein the flag is obtained in a Sequence Parameter Set (SPS) (Sjӧberg, paragraph 94 discloses the decoder decodes a flag from a parameter set that specifies whether picture headers are used or not. The flag can be located in a sequence parameter set).

	Regarding claim 7, Sjӧberg discloses an image encoding method performed by an encoding apparatus, the method comprising: generating a Video Coding Layer (VCL) Network Abstraction Layer (NAL) unit including a slice header and slice data for a slice in a current picture  (Sjӧberg, paragraph 98 discloses a flag is decoded indicating picture header is used, decodes syntax elements T from a picture header, and uses said decoded values when a VCL NAL unit of that access unit; in addition paragraph 64 discloses when sps_picture_header_enabled flag equals 1, a picture header in an access unit contains the common_segment_header syntax information, which, as disclosed in paragraph 60, is repeated slice or tile level information for the current frame),
 determining whether a Picture Header (PH) NAL unit including a PH for the current picture is present (Sjӧberg, paragraph 83 discloses sps_picture_header_enabled_flag equal to 1 specifies that one picture header NAL unit may be present in all access units in the CVS. sps_picture_header_enabled_flag equal to 0 specifies that there may be no picture header NAL units in the CVS), 
generating the PH and a flag for whether the PH NAL unit is present based on a result of the determination (Sjӧberg, paragraph 98 discloses a flag is decoded indicating picture header is used, decodes syntax elements T from a picture header, and uses said decoded values when a VCL NAL unit of that access unit; in addition paragraph 64 discloses when sps_picture_header_enabled flag equals 1, a picture header in an access unit contains the common_segment_header syntax information, which, as disclosed in paragraph 60, is repeated slice or tile level information for the current frame),
and encoding image information including the VCL NAL unit, the PH and the flag Sjӧberg, paragraphs 126-127 and figure 19 flowchart, syntax indicator at step 1920 shows parsing a syntax indicating whether a picture header is present and step 1934 shows decoding using picture header syntax (“obtaining a PH… based on flag”).

	Regarding claim 8, Sjӧberg discloses the method of claim 7, wherein when the flag represents that the PH NAL unit is present, the PH is included in the PH NAL unit (Sjӧberg, paragraph 94 discloses the decoder decodes a flag from a parameter set that specifies whether picture headers are used or not. The flag can be located in a sequence parameter set),
and when the flag represents that the PH NAL unit is not present, the PH is included in the VCL NAL unit including the slice header and the slice data (Sjӧberg, paragraph 98 discloses a flag is decoded indicating picture header is used, decodes syntax elements T from a picture header, and uses said decoded values when a VCL NAL unit of that access unit).

	Regarding claim 10, Sjӧberg discloses the method of claim 7, wherein the flag is signaled in a Sequence Parameter Set (SPS) (Sjӧberg, paragraph 94 discloses the decoder decodes a flag from a parameter set that specifies whether picture headers are used or not. The flag can be located in a sequence parameter set).

	Regarding claim 11, Sjӧberg discloses the method of claim 7, wherein when the flag represents that the PH NAL unit is not present, PH NAL units are not present for all pictures in a Coded Video Layer Sequence (CLVS) including the current picture (Sjӧberg, paragraph 83 discloses that when sps_picture_header_enabled_flag is zero there may be no picture header NAL units in the Coded Video Sequence).

	Regarding claim 12, Sjӧberg discloses the method of claim 11, wherein when the flag represents that the PH NAL unit is not present, picture headers for all the pictures in the CLVS are included in VCL NAL units including slice headers of all the pictures (Sjӧberg, paragraph 98 discloses If the flag was decoded to a second value, the decoder deduces that there may be a picture header present in every access unit in the coded video bitstream. The decoder decodes a set of syntax elements T from a picture header for a picture of an access unit and uses the decoded values of the set T when decoding a VCL NAL unit of that access unit, where the set T contains the same syntax elements as the set S).

	Regarding claim 13, Sjӧberg discloses a non-transitory computer-readable storage medium storing a bitstream generated by a method, the method comprising: generating a Video Coding Layer (VCL) Network Abstraction Layer (NAL) unit including a slice header and slice data for a slice in a current picture (Sjӧberg, paragraph 98 discloses a flag is decoded indicating picture header is used, decodes syntax elements T from a picture header, and uses said decoded values when a VCL NAL unit of that access unit; in addition paragraph 64 discloses when sps_picture_header_enabled flag equals 1, a picture header in an access unit contains the common_segment_header syntax information, which, as disclosed in paragraph 60, is repeated slice or tile level information for the current frame),
determining whether a Picture Header (PH) NAL unit including a PH for the current picture is present (Sjӧberg, paragraph 83 discloses sps_picture_header_enabled_flag equal to 1 specifies that one picture header NAL unit may be present in all access units in the CVS. sps_picture_header_enabled_flag equal to 0 specifies that there may be no picture header NAL units in the CVS), 
generating the PH and a flag for whether the PH NAL unit is present based on a result of the determination (Sjӧberg, paragraph 98 discloses a flag is decoded indicating picture header is used, decodes syntax elements T from a picture header, and uses said decoded values when a VCL NAL unit of that access unit; in addition paragraph 64 discloses when sps_picture_header_enabled flag equals 1, a picture header in an access unit contains the common_segment_header syntax information, which, as disclosed in paragraph 60, is repeated slice or tile level information for the current frame),
encoding image information including the VCL NAL unit, the PH and the flag (Sjӧberg, paragraphs 126-127 and figure 19 flowchart, syntax indicator at step 1920 shows parsing a syntax indicating whether a picture header is present and step 1934 shows decoding using picture header syntax (“obtaining a PH… based on flag”),
and generating the bitstream including the image information (Sjӧberg, paragraph 116 discloses generating an encoded bitstream).

	Regarding claim 14, Sjӧberg discloses the computer-readable storage medium of claim 13, wherein when the flag represents that the PH NAL unit is present, the PH is obtained from the PH NAL unit (Sjӧberg, paragraph 94 discloses the decoder decodes a flag from a parameter set that specifies whether picture headers are used or not. The flag can be located in a sequence parameter set),
 	and when the flag represents that the PH NAL unit is not present, the PH is obtained from the VCL NAL unit including the slice header and the slice data (Sjӧberg, paragraph 98 discloses a flag is decoded indicating picture header is used, decodes syntax elements T from a picture header, and uses said decoded values when a VCL NAL unit of that access unit).

Allowable Subject Matter
Claims 3, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481